      Case 2:14-cv-02234-MCE-DMC Document 263 Filed 08/13/19 Page 1 of 9



 1   Pierce Bainbridge Beck Price & Hecht LLP
     Brian J. Dunne (SBN 275689)
 2   bdunne@piercebainbridge.com
     Yavar Bathaee (SBN 282388)
 3   yavar@piercebainbridge.com
     David L. Hecht (pro hac vice)
 4   dhecht@piercebainbridge.com
     355 South Grand Avenue, 44th Floor
 5   Los Angeles, California 90071
     (213) 262-9333
 6
     Dhillon Law Group Inc.
 7   Harmeet K. Dhillon (SBN 207873)
     harmeet@dhillonlaw.com
 8   Nitoj Singh (SBN 265005)
     nsingh@dhillonlaw.com
 9   177 Post Street, Suite 700
     San Francisco, CA 94108
10   (415) 433-1700

11   Attorneys for Plaintiffs Sharidan Stiles and Stiles 4 U, Inc.

12
                                     UNITED STATES DISTRICT COURT
13
                                     EASTERN DISTRICT OF CALIFORNIA
14

15    SHARIDAN STILES, an individual,                     Case No. 2:14-cv-02234-MCE-CMK
      STILES 4 U, INC., a California corpo-
16    ration                                              Plaintiffs Sharidan Stiles and Stiles 4
                                                          U, Inc.’s Opposition to Defendants’ Re-
17                     Plaintiffs,                        quest to File Sur-Reply (Dkt. 262)

18             v.

19    WALMART INC., and AMERICAN IN-                      Hon. Morrison C. England, Jr.
      TERNATIONAL INDUSTRIES,
20
                       Defendants.
21

22
23
24
25
26
27
28
30
             Plaintiffs’ Opposition to Defendants’ Request to Maintain Documents Under Seal
31
      Case 2:14-cv-02234-MCE-DMC Document 263 Filed 08/13/19 Page 2 of 9


                                          INTRODUCTION
 1
 2           Defendants’ Request to File Sur-Reply (Dkt. 261) should be denied. There is

 3   no basis under the Federal or Local Rules for continued briefing on Walmart and AI’s

 4   red herring Statute of Limitations argument. And more to the point, a Sur-Reply would
 5
     not assist the Court in ruling on Plaintiffs’ Motion for Leave to Join Additional Parties
 6
     (Dkt. 232), because the proposed Sur-Reply (Dkt. 261-1) is both wrong and immate-
 7
     rial.
 8
             There are three separate reasons—relation back, standing, and discovery
 9
10   rule/fraudulent concealment—why Defendants’ Statute of Limitations arguments do

11   not bar Plaintiffs’ Motion, even in part. The Sur-Reply only addresses only one-half of
12   one of these reasons, and it does so by making demonstrably false statements to the
13
     Court about “[c]ontrolling Supreme Court and Ninth Circuit authority.”
14
             Whether the Court strikes it or reads it, Defendants’ proposed Sur-Reply
15
     doesn’t change the real issues before the Court on Plaintiffs’ Motion—except to es-
16
17   tablish, once again, that Defendants are not being straightforward in their filings.

18   The Court should deny Defendants’ Request.

19                                          ARGUMENT
20           Defendants’ proposed Sur-Reply is unauthorized, and there is no valid reason
21
     for the Court to allow it. But authorized or not, Defendants’ Sur-Reply changes noth-
22
     ing.
23
             First, even if the Sur-Reply were accurate, it would not preclude Plaintiffs’ Mo-
24
25   tion for Leave to Join Additiona Parties (Dkt. 232) on Statute of Limitations grounds.

26   For example, the original Motion expressly set forth a factual basis for relating back

27   claims against the Proposed Defendants to the original Complaint in this action. The
28
     Sur-Reply (and Defendants’ Opposition) simply ignores this.
30                                              –1–
                                  Plaintiffs’ Opposition to Sealing
31
      Case 2:14-cv-02234-MCE-DMC Document 263 Filed 08/13/19 Page 3 of 9


            But in any event, the Sur-Reply—as with so many of Defendants’ other filings
 1
 2   in this matter—is not accurate. Plaintiffs did not misstate the holding of Fenerjian v.

 3   Nongshim Co., Ltd., 72 F. Supp. 3d 1058, 1077 (N.D. Cal. 2014). Nor is Fenerjian

 4   contradicted or overruled by “[c]ontrolling Supreme Court and Ninth Circuit author-
 5
     ity.” (Dkt. 261-1 at 1.) Defendants’ Sur-Reply engages in legal sleight-of-hand, and
 6
     though this angle-shooting is immaterial to the Court’s ultimate decision here—Plain-
 7
     tiffs’ Motion is not barred by the Statute of Limitations regardless—the lack of candor
 8
     throughout the Sur-Reply is concerning.
 9
10   A.     The Proposed Sur-Reply is Immaterial, Because It Does Not Address Re-
            lation Back, Lack of Standing, and Fraudulent Concealment, Each of
11          Which Precludes A Statute of Limitations Bar to the Motion
12          First, the Walmart and AI’s proposed Sur-Reply is immaterial to the Court’s
13
     resolution of Plaintiffs’ Motion. (Dkt. 232.) Simply put, there was never a material
14
     Statute of Limitations dispute before the Court with regard to the Motion, and there
15
     certainly isn’t one now.
16
17          On June 28, 2019, Plaintiffs filed their Motion Seeking Leave to Join Addi-

18   tional Defendants. (Dkt. 232.) This filing sought to add as parties in this action

19   Procter & Gamble Co.; Coty, Inc.; and Pacific World Corporation (“the Proposed De-
20   fendants”), and explained that “the Proposed Defendants are part of the same
21
     conspiracy alleged against [existing defendants] Walmart and AI” and “the
22
     question[s] of law and fact in this case are common to Proposed Defendants
23
     and Defendants alike . . . .” (Id. at 15.) The specific facts alleged in the Motion di-
24
25   rectly support the above assertions. (See generally id. at 4–14; compare with Dkt. 1

26   at 2–9; Dkt. 16 at 5–31.) Under the “liberally applied” relation back doctrine in the

27   Ninth Circuit, see ASARCO, LLC v. Union Pac. R. Co., 765 F.3d 999, 1004 (9th Cir.
28
     2014), a claim relates back if it “arose out of the conduct, transaction or occurrence
30                                             –2–
                                 Plaintiffs’ Opposition to Sealing
31
      Case 2:14-cv-02234-MCE-DMC Document 263 Filed 08/13/19 Page 4 of 9


     set out—or attempted to be set out—in the original pleading” (emphasis added).
 1
 2   Moreover, the Motion could only be denied on Statute of Limitations grounds where

 3   “it appears beyond doubt that the plaintiff can prove no set of facts that would estab-

 4   lish the timeliness of the claim.” Von Saher v. Norton Simon Museum of Art at Pasa-
 5
     dena, 592 F.3d 954, 969 (9th Cir. 2010). The original Motion indisputably estab-
 6
     lished timeliness under the relevant standard.
 7
              Nonetheless, Defendants’ Opposition tried to manufacture a dispute regard-
 8
     ing timeliness. (See Dkt. 250 at 14–15.) Specifically, the Opposition stated that
 9
10   Plaintiffs’ claims against Proposed Defendants Coty and Pacific World (but not its

11   claims against Procter & Gamble) are time barred because a previous pro se Com-
12   plaint was filed against these defendants in July 2014. No case law was provided
13
     for Defendants’ argument, which appears to be premised on the nonsense proposi-
14
     tion that the facts contained in internal Walmart, AI, and Pacific World documents
15
     that Defendants themselves have told the Court are confidential were somehow
16
17   known to Plaintiffs in July 2014. (Compare Dkt. 250 at 14 (“any new claims based

18   on the facts obliquely described in the Motion are the same claims plaintiffs filed,

19   and dismissed, more than five years ago” (emphasis removed) with Dkt. 235, 236,
20   and 261 (asserting, in sworn declarations, that 34 of 38 exhibits to Plaintiffs’ Motion
21
     contain Walmart, AI, and/or Pacific World confidential information and require seal-
22
     ing).)
23
              Defendants’ Statute of Limitations argument in the Opposition was devoid of
24
25   meaningful legal or factual specifics. (See Dkt. 250 at 14-15.) For example, the Op-

26   position never mentions relation back, never mentions the relevant standard for de-

27   termining timeliness at the pleading stage, and never mentions any of the other legal
28
     or factual particulars that might actually provide the Court with guidance on how to
30                                              –3–
                                  Plaintiffs’ Opposition to Sealing
31
      Case 2:14-cv-02234-MCE-DMC Document 263 Filed 08/13/19 Page 5 of 9


     analyze Defendants’ argument that the Motion was time-barred as to Coty and
 1
 2   PWC. (See id.),

 3          Plaintiffs’ Reply sought to remedy any question the Court might have from the

 4   sparse Opposition as to whether the Motion was time-barred. Specifically, the Reply
 5
     provided three separate reasons that the Motion could not be denied at this juncture
 6
     on Statute of Limitations grounds:
 7
            (1) Plaintiffs reiterated that based on the allegations in the Motion, the claims
 8
     against the Proposed Defendants related back (Dkt. 253 at 9–10);
 9
10          (2) Plaintiffs noted that Defendants had no standing to assert Statute of Limi-

11   tations on behalf of the Proposed Defendants (id. at 9); and
12          (3) Plaintiffs explained that at the pleading stage, the discovery rule (id. at 8-
13
     9) and/or the fraudulent concealment rule (Id. at 9 n. 8), further prevented the ap-
14
     plicability of Walmart and AI’s putative Statute of Limitations argument.
15
            In response to Plaintiff’s efforts to explain to the Court (1) how to evaluate De-
16
17   fendants’ timeliness arguments and (2) why Defendants’ timeliness arguments are

18   flatly and redundantly without merit, Defendants seek to file a Sur-Reply based on

19   “new arguments” by Plaintiffs. However, the proposed Sur-Reply does not address
20   relation back or fraudulent concealment. Nor does it address standing (except to as-
21
     sert that Plaintiffs should have pre-objected, in their original Motion, to the impropri-
22
     ety of an argument that had not yet been made). (See Dkt. 262-1 at 9.) And the
23
     proposed Sur-Reply completely ignores the relevant legal standard for timeliness at
24
25   this stage of proceeedings—whether “it appears beyond doubt that the plaintiff can

26   prove no set of facts that would establish the timeliness of the claim,” Von Saher,

27   592 F.3d at 969. Under the appropriate standard, the proposed Sur-Reply is simply
28
     irrelevant to the Court’s decision on this Motion.
30                                              –4–
                                  Plaintiffs’ Opposition to Sealing
31
      Case 2:14-cv-02234-MCE-DMC Document 263 Filed 08/13/19 Page 6 of 9


     B.     The Proposed Sur-Reply Expressly Misrepresents “Controlling Supreme
 1          Court and Ninth Circuit Authority” and Otherwise Fails To Provide Accu-
 2          rate Legal Analysis

 3          What the Sur-Reply does (purport to) focus on is the so-called “discovery

 4   rule.” The Sur-Reply’s discussion of the discovery rule is immaterial to the Court’s
 5
     resolution of the Motion, for all the reasons provided above (e.g., relation back, lack
 6
     of standing, and the fraudulent concealment doctrine, each of which independently
 7
     wards off Walmart and AI’s Statute of Limitation argument at this juncture). But no-
 8
     tably, Defendants’ representations to the Court regarding the discovery rule in the
 9
10   Sur-Reply aren’t just immaterial—they are false.

11          Most egregiously, Defendants assert that “[c]ontrolling Supreme Court and
12   Ninth Circuit authority hold the opposite [of Fenerjian v. Nongshim Co., Ltd., 72 F.
13
     Supp. 3d 1058, 1077 (N.D. Cal. 2014)]: that the ‘discovery rule’ does not apply to
14
     Sherman Act claims . . . .” (Dkt. 262-1 at 1.) This is not true, and Defendants’ own
15
     cites show it.
16
17          For example, Defendants cite Hexcel Corp. v. Ineos Polymers, Inc., 681 F.3d

18   1055, 1059-60 (9th Cir. 2012), but this case does not hold that discovery is irrelevant

19   to the tolling of the Statute of Limitations for antitrust claims. In fact, it holds the op-
20   posite: that both actual and constructive knowledge are relevant for the determining
21
     the Statute of Limitations for Sherman Act claims, which are subject to (at least) the
22
     fraudulent concealment tolling rule in the Ninth Circuit. The entire premise of the
23
     Hexcel opinion—which perhaps Defendants did not read in its entirety—is to deter-
24
25   mine whether, at the summary judgment stage, constructive knowledge of a plaintiff

26   had been shown so as not to toll the four year Statute of Limitations under the Sher-

27   man Act. See, e.g., 681 F.3d at 1061-63. Whatever Hexcel shows, it certainly does
28
     not show that the Ninth Circuit follows the so-called “injury rule,” under which
30                                               –5–
                                   Plaintiffs’ Opposition to Sealing
31
      Case 2:14-cv-02234-MCE-DMC Document 263 Filed 08/13/19 Page 7 of 9


     nothing can toll the four-year statute of limitations for Sherman Act cases.
 1
 2          Next, Defendants cite Beneficial Standard Life Insurance Co. v. Madariaga,

 3   851 F.2d 271, 274-75 (9th Cir. 1988), which inquires whether a plaintiff’s knowledge

 4   is relevant to the accrual of a cause of action under RICO, and holds that yes, actual
 5
     or constructive knowledge is relevant. See id. The portion of the Beneficial Stand-
 6
     ard decision quoted by Defendants—"plaintiff’s knowledge is generally irrelevant to
 7
     accrual” (see Dkt. 262-1 at 1)—is not only entirely dicta, but in fact exclusively relies
 8
     on a case, Airweld, Inc. v. Airco, Inc., 742 F.2d 1184, 1189–90 (9th Cir. 1984), that
 9
10   holds nothing whatsoever regarding the relevance of plaintiffs’ knowledge to the

11   Sherman Act statute of limitations.
12          Additionally, Defendants cite Zenith Radio Corp. v. Hazeltine Research, Inc.,
13
     401 U.S. 321, 338 (1971), as somehow supporting their argument that “[c]ontrolling
14
     Supreme Court and Ninth Circuit authority hold the opposite.” This is patently un-
15
     true. Zenith says nothing about the inapplicability of the discovery rule or fraudulent
16
17   concealment to antitrust claims. And any assertion to the contrary—let alone that

18   “[c]ontrolling Supreme Court . . . authority holds the opposite” is directly contradicted

19   by the fact that a federal circuit court has post-Zenith, and citing Zenith, expressly
20   held the discovery rule is applicable to Sherman Act claims, without being reversed
21
     by the Supreme Court:
22
                   As an initial matter, plaintiffs' antitrust claims are subject to
23                 a four-year statute of limitations. 15 U.S.C. § 15b; see also
                   Zenith Radio Corp. v. Hazeltine Research, Inc., 401 U.S.
24                 321, 338 (1971) (“The basic rule is that damages are re-
                   coverable under the federal antitrust acts only if suit there-
25                 for is ‘commenced within four years after the cause of ac-
                   tion accrued’....” (quoting 15 U.S.C. § 15b)). Generally, an
26                 antitrust “cause of action accrues and the statute begins
                   to run when a defendant commits an act that injures a
27                 plaintiff's business.” Zenith, 401 U.S. at 338, 91 S.Ct. 795.
                   As in other areas of the law, however, in the absence of a
28                 contrary directive from Congress this rule is qualified by
                   the discovery rule, which “postpones the beginning of the
30                                              –6–
                                  Plaintiffs’ Opposition to Sealing
31
      Case 2:14-cv-02234-MCE-DMC Document 263 Filed 08/13/19 Page 8 of 9


                     limitations period from the date when the plaintiff is
 1                   wronged to the date when he discovers he has been in-
                     jured.” See Cada v. Baxter Healthcare Corp., 920 F.2d
 2                   446, 450 (7th Cir.1990). “This principle is based on the
                     general rule that accrual occurs when the plaintiff discov-
 3                   ers that ‘he has been injured and who caused the injury.’”
                     Barry Aviation, Inc. v. Land O'Lakes Mun. Airport Comm'n,
 4                   377 F.3d 682, 688 (7th Cir.2004) (quoting United States v.
                     Duke, 229 F.3d 627, 630 (7th Cir.2000) (emphasis in orig-
 5                   inal)).
 6   In re Copper Antitrust Litigation, 436 F.3d 782, 789 (7th Cir. 2006).
 7
              Whether or not this Court decides that the analysis in In re Copper is persuasive
 8
     (the decision is obviously non-binding), the case plainly falsifies Defendants’ claim that
 9
     “[c]ontrolling Supreme Court . . . authority hold[s] the opposite” of Plaintiffs’ Reply brief.
10
11            And as to Defendants’ claim that “[c]ontrolling . . . Ninth Circuit authority hold[s]

12   the opposite” of Plaintiffs’ Reply Brief, perhaps Judge Orrick, in a follow-up to the Fen-

13   erjian case cited by Plaintiffs, put it best:
14                   [P]laintiffs contend that no circuit has rejected the discov-
                     ery rule as applied to antitrust injuries where plaintiffs were
15                   unaware of their injuries at the time they occurred, and
                     note the only circuit to have directly addressed those facts
16                   applied the discovery rule. See In re Copper Antitrust Lit-
                     igation.
17
                     I need not choose a side on this split in authority. As dis-
18                   cussed below, I conclude the fraudulent concealment ex-
                     ception to the four year statute of limitations applies.
19
     In re Korean Ramen Antitrust Litigation, 281 F. Supp.3d 892, 900–901 (N.D. Cal.
20
21   2017).

22                                           CONCLUSION
23            In sum, Plaintiffs provided three separate reasons the Statute of Limitations
24
     does not bar their Motion, even in part. Defendants sought to rebut one-half of one of
25
     those reasons and did so by making demonstrably false statements to the Court about
26
     “controlling” authority.
27
28            Defendants’ Request to File Sur-Reply should be denied.
30                                                –7–
                                    Plaintiffs’ Opposition to Sealing
31
      Case 2:14-cv-02234-MCE-DMC Document 263 Filed 08/13/19 Page 9 of 9



 1   Dated: August 13, 2019                            Respectfully submitted,
 2
                                               Pierce Bainbridge Beck Price &
 3                                             Hecht LLP

 4                                                 By: /s/ Brian J. Dunne
                                                       Brian J. Dunne (SBN 275689)
 5                                                     bdunne@piercebainbridge.com
 6                                                     Yavar Bathaee (SBN 282388)
                                                       yavar@piercebainbridge.com
 7                                                     David Hecht (pro hac vice)
                                                       dhecht@piercebainbridge.com
 8                                                     355 South Grand Avenue, 44th Floor
                                                       Los Angeles, California 90071
 9                                                     (213) 262-9333
10
                                               Dhillon Law Group Inc.
11
                                                       Harmeet K. Dhillon (SBN 207873)
12                                                     harmeet@dhillonlaw.com
                                                       Nitoj Singh (SBN 265005)
13                                                     nsingh@dhillonlaw.com
14                                                     177 Post Street, Suite 700
                                                       San Francisco, CA 94108
15                                                     (415) 433-1700

16                                             Attorneys for Plaintiffs Sharidan Stiles
                                               and Stiles 4 U, Inc.
17
18
19
20
21

22
23
24
25
26
27
28
30                                          –8–
                              Plaintiffs’ Opposition to Sealing
31
